DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook (US 6,238,043) in view of Iguchi (US 20100007074).
With respect to claim 1, Silverbrook teaches a cassette (e.g. dispenser module 120 Figs 12-13 col 5 ln 54-60) connectable to a printer (e.g. connectable to a printer 10, see Fig 13), the cassette comprising: 
a housing configured to house a recording sheet (e.g. the dispenser module 120 comprises a body 121 that holds a store of business card sized print media, col 5 ln 56-58); 

However, Silverbrook fails to teach a sensor group including sensor modules that measure a state in a space surrounded by the housing.
Iguchi teaches a sensor group (e.g. sensor group 56 [0122], Figs 6-7) including sensor modules that measure a state in a space surrounded by a housing (e.g. including sensor modules that measure misalignment, [0122], in a space surrounded by a housing in item 30 of MFP 100, see Figs 1 and 6).
Silverbrook and Iguchi are analogous art because they all pertain to dispensing/driving a media/sheet. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Silverbrook with the teachings of Iguchi to include: a sensor group including sensor modules that measure a state in a space surrounded by the housing, as suggested by Iguchi. The benefit of this modification would be to detect/measure the state of the driven media/sheet. 

With respect to claim 6, Silverbrook teaches a system (e.g. the system of Fig 13), comprising: a terminal device (e.g. a printer 10 Fig 13, see also col 6 ln 50-59 where a user can transfer images to a PC); and the cassette as claimed in claim 1 (e.g. the dispenser module 120 of Figs 12-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675